Citation Nr: 1117542	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-49 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1961 to August 1962.  He also reportedly had additional service in the Wisconsin Army National Guard prior to that, from 1955 to 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In June 2009, in response, he submitted a notice of disagreement (NOD) to initiate an appeal concerning both claims.  And the November 2009 statement of the case (SOC) addressed both claims.  However, his November 2009 substantive appeal (VA Form 9) specifically indicated he was only continuing the appeal of the tinnitus claim.  So this is the only claim still at issue before the Board.  See 38 C.F.R. § 20.200 (2010).


FINDING OF FACT

The most probative, i.e., competent and credible, medical and other evidence of record does not establish the Veteran's tinnitus is attributable to his military service, including especially to excessive noise exposure (acoustic trauma).


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by his military service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of letters dated in May and November 2008, the RO advised the Veteran of the evidence needed to substantiate his claim and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  
See 73 FR 23353 (Apr. 30, 2008).

It equally deserves mentioning that the May 2008 letter also apprised the Veteran of the downstream disability rating and effective date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that the RO issued those May and November 2008 VCAA notice letters prior to initially adjudicating his claim in January 2009, the preferred sequence, so there was no timing error in the provision of his VCAA notice.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, and VA treatment records - including the report of his VA Compensation and Pension Examination (C&P Exam) with accompanying medical nexus opinion regarding the etiology of his tinnitus, which is the determinative issue concerning this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4) (VA must obtain an examination and nexus opinion when necessary to fairly decide a claim).

Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for Tinnitus

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or a disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 
See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as 

to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

First establishing the Veteran has the claimed disability is perhaps the most fundamental requirement for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  Here, the report of the Veteran's September 2008 VA C&P Exam provides a diagnosis of tinnitus, which is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).

So even had the Veteran not received this clinical diagnosis at the conclusion of that VA C&P Exam, he nonetheless would be competent, even as a layman, to proclaim that he experiences tinnitus, especially since this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) (ringing in the ears is capable of lay observation).

Consequently, resolution of this claim ultimately turns on whether his tinnitus is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran relates his tinnitus to repeated exposure to excessively loud noise (acoustic trauma) from artillery and weapons fire.  In his November 2009 substantive appeal (on VA Form 9), he explained that this occurred during his service in the National Guard from 1955 to 1962, including especially from 1955 until 1960 while a crew member on a 105 Howitzer without the benefit of ear protection of any kind.  He said he did not seek medical attention back then, even though he was experiencing ringing in his ears, because he was young and thought it would eventually go away.  He added that life went on, and it did not, however, and that after retiring from his civilian job in October 1998 he had time on his hands and really noticed it and how much it bothers him and has affected his life in a negative way.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

The Court has clarified, however, that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times...serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. Id.

Based on the statements he made in his November 2009 substantive appeal (on VA Form 9), it appears the Veteran's claim is predicated on the notion that he sustained relevant injury - namely, acoustic trauma, while in the National Guard.  And it is important to reiterate that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's succeeding period of active duty in the Army during 1961 and 1962) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA in question since his claim for VA benefits is premised on this period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  Id; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Veteran's service personnel records indicate his military occupational specialty (MOS) was artillery surveyor.  Therefore, the Board finds there is credible evidence he sustained the type acoustic trauma claimed in service, whether during his service in the National Guard (on ACDUTRA or INACDUTRA) or while in the Army (on active duty (AD)).

But even acknowledging the Veteran has tinnitus and that he was exposed to noise while in service in the manner alleged, there still must be probative evidence etiologically linking his tinnitus to that noise exposure coincident with his military service.  And, unfortunately, it is in this critical respect that his claim fails.

As mentioned, VA provided the Veteran a C&P Exam for a medical nexus opinion concerning the cause of his tinnitus - and, in particular, to determine whether there is any potential relationship between this condition and his military service.  The September 2008 report of the evaluation indicates the Veteran complained of ringing and hissing in his ears.  It notes his service in the National Guard and Army, as well as the fact that his MOS was artillery surveyor.  He reported being exposed to weapons fire from 105 Howitzers, rifles, and machine guns, without any hearing protection.  He also indicated, however, that he had worked at a paper mill from 1956 to 1998, except when on active duty, and he estimated working in noisy areas approximately 50 percent of the time at the paper mill.  He further indicated that he started using hearing protection sometime between 1975 and 1980.  His recreational activities included deer and water fowl hunting since before military service, but he said he used hearing protection when sitting with his gun.  He occasionally used a chainsaw or leaf blower, but used hearing protection in those activities also.  His tinnitus was constant and of an indeterminate location.  He estimated its onset was 5 to 10 years prior to his VA C&P Exam - so starting anywhere from 1998 to 2003, which in turn was at least 36 years following the conclusion of his military service in 1962.  This examiner indicated the Veteran's tinnitus is likely a symptom associated with his hearing loss - which, as mentioned, has not been service connected, so not related to his military service.

In January 2009, this same VA examiner who had performed the September 2008 C&P Exam provided a negative opinion regarding the etiology of the Veteran's claimed tinnitus, disassociating it from his military service.  This opinion concludes the Veteran's tinnitus is less likely than not caused by or a result of his exposure to weapons fire while in service.  In coming to this conclusion, this examiner noted there were no documented complaints of tinnitus at the time of the Veteran's 1962 separation exam, nor during his periods of ACDUTRA, and he did not file his claim until over 40 years following service.  Furthermore, added this examiner, the Veteran himself had estimated the onset of his tinnitus was at least 36 years after service, and while it is possible to have delayed onset of tinnitus due to worsening hearing, there was no documented significant threshold shift in hearing to which his tinnitus could have been linked.  This examiner went on to point out the Veteran also had about 20 years of unprotected civilian occupational noise exposure while working in a paper mill from 1956 to 1998 (referring to the additional noise exposure he had at his job before beginning to use hearing protection sometime between 1975 to 1980).  This VA examiner noted, as well, that any tinnitus during the Veteran's periods of ACDUTRA also would have been at least as likely as not caused by or a result of the civilian occupational noise exposure at that time.


This VA examiner's opinion is well-reasoned and based on an objective clinical evaluation of the Veteran and his specific circumstances.  Furthermore, in rendering this opinion, this examiner considered the Veteran's lay statements regarding the date of onset of his tinnitus (so its history) and accepted that he had noise exposure during his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Hence, this examiner's opinion has the proper factual foundation and predicate and, thus, is entitled to a lot of probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  This is especially true since this examiner also discussed the underlying rationale of the opinion, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Moreover, the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).

The Board acknowledges the Veteran is competent to proclaim having experienced tinnitus since service.  See again Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as mentioned, during his September 2008 VA C&P Exam, he indicated his tinnitus began much more recently, between 1998 and 2003.  So his testimony at other times to the contrary, such as in his November 2009 substantive appeal (on VA Form 9) of having instead experienced the condition prior to that, dating back to his military service, is not credible because he has given varying accounts of its history.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).

Furthermore, the Board sees that the Veteran's STRs are unremarkable for any relevant complaints, treatment, or diagnosis of tinnitus during his military service, which the September 2008 VA C&P examiner considered significant in determining the etiology of the tinnitus.  And while, as mentioned, the absence of any relevant complaints during his service is not, in and of itself, determinative of whether he had tinnitus during his military service - as he is now alleging, this nonetheless is probative evidence against this notion.  See Struck v. Brown, 9 Vet. App. 145 (1996).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of a disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  But the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Also, the fact that tinnitus was not first reported - even in the way of a complaint, until so long after his service is other probative evidence against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

Therefore, the Board finds the most probative medical and other evidence of record does not establish the Veteran's tinnitus is related to his military service - including especially to the noise exposure in service.  The preponderance of the evidence is against this claim, in turn meaning there is no reasonable doubt to resolve in his favor, and that this claim resultantly must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).



ORDER

The claim for service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


